DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of the Claims
Claims 1-14 are cancelled
Claims 15-20 are pending
Claim 15 is amended

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are moot in light of the newly cited art.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Francis US 8447863 in view of Davidson US20140247116A1 in view of Canoso US9535421B1


Regarding Claim 15, Francis discloses
receiving a mapping request for a volume of space:
transmitting the mapping request to a drone to cause the drone to map the volume of space,
Francis is directed to a cloud based robot control system.  (Francis, summary).  Francis discloses remotely giving a robot a command.   (Francis, Col.5, lns.41-65, “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices. The cloud platform 106 may include a frontend of the cloud and may be coupled to the cloud service 104 to perform functions to interact with client devices. The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser. The cloud infrastructure 108 may include service application of billing components of the cloud 102, and thus, may interact with the cloud service 104. The database 110 may represent storage capabilities by the cloud 102, and thus, may be accessed by any of the cloud service 104, the cloud platform 106, and/or the infrastructure 108.  The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102. Of course, more or fewer client devices may be coupled to the cloud 102. In addition, different types of client devices may be coupled to the cloud 102. For example, any of the client devices may generally comprise a display system, memory, and a processor.”).  The request may be for a mapping function.  (Francis, fig. 7-8)


and generating, by a processing device, a multi-dimensional map of the volume of space…
Francis discloses that drone mapping data may be uploaded to create a map of the area.  (Francis, col.10,ln.64-col.11,ln.9).  Thus, in some examples, robots may share learned behaviors through the cloud 410. The cloud 410 may have a server that stores robot learned activities or behaviors resulting in a shared knowledge-base of behaviors and heuristics for object interactions (e.g., a robot "app store"). Specifically, a given robot may perform actions and build a map of an area, and then the robot can upload the data to the cloud 410 to share this knowledge with all other robots. In this example, a transportation of the given robot's "consciousness" can be made through the cloud 410 from one robot to another (e.g., robot "Bob" builds a map, and the knowledge of "Bob" can be downloaded onto another robot to receive knowledge of the map).

Francis does not explicitly disclose
receiving measurement data, transmitted from one or more base stations, associated with the volume of space from the drone;
Davidson is directed to a robotic inventory system.  (Davidson, abstract).  Davidson discloses that the robot can use base station transmission or triangulation to determine its position.  (Davidson, para 0037, “In some embodiments, the location tracker 225 can use wireless signals to determine the robot's position. For example, the location tracker 225 can include a receiver that receives a signal from the robot's base station 110, which is typically at the mobile robot's starting location, and can use that signal to determine the robot's 105 location (e.g., by triangulation, signal strength, or other determination method). In some embodiments, the location tracker 225 can combine the dead reckoning system with the wireless signal based location system.)


…based on the received measurement data transmitted from the one or more base stations;
Davidson discloses that the location information can be used by the robot to build a map.  (Davidson, para 0077, “In some embodiments, the robotic inventory system 100 creates a grid of the area being scanned (e.g., the store) based on the boundaries of the area. The boundaries may be provided as an initial parameter or determined during an initial navigation boundary scan, described in further detail FIG. 5. The robotic inventory system 100 can place known mechanical objects or obstacles found on a point or area on the grid. It can also include additional information, such as which sensor detected the obstacle and how many times the robot 105 has traversed a particular grid point or area. The robotic inventory system 100 can include all tagged items found during the inventorying process 400 in the grid. The robotic inventory system 100 can calculate a coverage quality factor based at least partly on how close and/or how often the robot passed a particular grid point or area.”)

triangulating an item … based on signals received from the one or more base stations; and
determining a location of an item based on the triangulating of the item and the multi- dimensional map.
“In FIG. 3, the detection spheres are represented by circles in a two dimensional plane with diameters equal to the range estimate. FIG. 3 illustrates a path 301 the mobile robot 105 may take past a tag 303, along with range estimates (R1-R7) taken at seven discrete points (P1-P7) along the path. The seven readings points are merely exemplary and any number of readings may be taken by the mobile robot. For example, the mobile robot 105 may take readings continuously. At P1 305, the robot takes a range reading of R1 310. At P2 315, the robot takes a range reading of R2 320. At P3 325, the robot takes a range reading of R3 330. At P4 335, the robot takes a range reading of R4 340. At P5 345, the robot takes a range reading of R5 350. At P6 355, the robot takes a range reading of R6 360. At P7 365, the robot takes a range reading of R7 360. The different readings from the robot can then be used to determine the location of the tag 303. For example, the range readings (R1-R7) can be used to triangulate the position of the tag 303 relative to the mobile robot 105.”  (Davidson, para 0055)  

And relaying, … the location of the item back to the one or more base stations.
“ In some embodiments, the robot 105 can dock with the robotic base station 110 to charge. In some embodiments, the robot 105 and the robotic base station 110 have communication interfaces, such as wireless transmitters and receivers or wired data interfaces, for communicating with each other. For example, the mobile robot 105 may communicate the RFID readings or inventory data that it collects during an inventory operation to the robotic base station 110. In turn, the base station 110 can report those readings or inventory data to the inventory manager 115.” (Davidson, para 0026).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Francis with the triangulation of Davidson with the motivation of locating tagged items.  (Davidson, background)


Francis does not explicitly disclose
inside a smart container
by the smart container,
Canoso is directed to a mobile robot delivery system.  (Canoso, abstract; background).  Canoso discloses that a robot could comprise a container with sensors to detect RFID tags of items contained therein.  (Canoso, col.10,lns.58-67, “According to embodiments, a robot 700 can include one or more container sensors 780. Container sensors 780 can indicate any of: the presence of one or more objects in the container 716; the placing of one or more objects in the container 716; the absence of objects in the container 716; or the removal of one or more objects from the container 716. Container sensors 780 can include, but are not limited to: RFID sensors to detect RFID tags attached to cargo, a pressure, weight or similar sensor, or image sensors.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Francis and Davidson with the container of Canoso with the motivation of delivering goods.  Id.



Regarding Claim 19, Francis, Davidson and Canoso disclose the method of claim 15.
wherein the drone comprises an aerial drone or a ground-moving drone.
See prior art rejection of claim 15 regarding Francis

Regarding Claim 20, Francis, Davidson and Canoso disclose the method of claim 15.

wherein the drone comprises at least one of an acoustic mapping system or an optical mapping system to generate the measurement data.
“Any of the client devices may include additional components. For example, the robot client 118 may include one or more sensors, such as a gyroscope or an accelerometer to measure movement of the robot client 118. Other sensors may further include any of Global Positioning System (GPS) receivers, infrared sensors, sonar, optical sensors, biosensors, Radio Frequency identification (RFID) systems, Near Field Communication (NFC) chip, wireless sensors, and/or compasses, among others, for example.  “(Francis, col.6lns.25-37)


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Davidson in view of Canoso in further view of Guadiano US8086351B2

Regarding claim 16, Francis, Davidson and Canoso disclose disclose the method of claim 15.  

	Francis does not explicitly disclose

wherein transmitting the mapping request to the drone causes the drone to transmit the mapping request to a plurality of drones, wherein transmitting the mapping request to the plurality of drones causes the plurality of drones to map the volume of space.

However, Guadiano is directed to a UAV search system.  (Guadiano, abstract; col.4, lns. 43-48, “As shown in FIG. 1, the UAVs 120 a-c may be used to search the area 110 to survey the terrain, detect targets such as target 150, attack detected targets, or perform any other type of mission, either alone or in coordinated collaboration with other UAVs deployed over the searched area. “).  Guadiano discloses that a drone on mission may enlist other drones to assist in the mission.  (Guadiano, col.10,lns.19-30, “ Furthermore, to detect and destroy targets, or merely to detect them, or interact with them in another way, the UAVs may be required to enter into states (i.e., modes) in which additional movement control rules are used. For example, the UAVs may enter the “Join” state, where one UAV joins another UAV that had recruited it. In this state the recruiting UAV may, for example, send a signal to at least one other UAV (or may send the signal via the central operator 130) that provides the at least one other UAV with the first UAV's coordinates, and requests that the at least one other UAV join it for seeking out and destroying a target(s).”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Francis, Davidson and Canoso with the drone collaboration of Guadiano with the motivation of effectively searching an area.  (Guadiano, background).  

Regarding Claim 17, Francis, Davidson, Canoso and Guadiano disclose the method of claim 16.
Francis does not explicitly disclose
wherein each of the plurality of drones maps a different portion of the volume of space,
Guadino discloses that a plurality of drones may investigate different regions and relay their findings to a controller.  (Guadiano, col.2,lns.12-28, “Each unmanned vehicle may communicate with the central command unit, transmitting information regarding the portions of the search area it has searched since its last communication with the central command unit. The central command unit may collect such data from all unmanned vehicles, storing it into a local map or database representing the search area. The trace transmitted by each unmanned vehicle is referred to as pheromone, as it simulates the way in which insects and other animals may leave a chemical marker to indicate locations they have visited. The trace represents the area searched by the vehicle. The central command unit may transmit back to each unmanned vehicle data representing the distribution of traces in the unmanned vehicle's immediate surroundings. The unmanned vehicle may modify its flight path to move preferentially toward portions of the search area that are not covered or are less covered by pheromone from prior search activity.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Francis, Davidson and Canoso with the drone collaboration of Guadiano with the motivation of effectively searching an area.  (Guadiano, background).  

Regarding Claim 18, Francis, Davidson, Canoso and Guadiano disclose the method of claim 17.

wherein generating the multi-dimensional map of the volume of space based on the received measurement data comprises:
receiving measurement data from the plurality of drones, the measurement data corresponding to the different portions of the volume of space; and
generating the multi-dimensional map of the volume of space based on the received measurement data from the plurality of drones.
See prior art rejection of claim 17
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687